J-A14024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                        OFPENNSYLVANIA
                             Appellee

                        v.

    AMANDA MARY POTSKO

                             Appellant                 No. 1079 MDA 2021


              Appeal from the Judgment of Sentence July 13, 2021
                In the Court of Common Pleas of Luzerne County
               Criminal Division at No: CP-40-CR-0002070-2020


BEFORE: BENDER, P.J.E., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                     FILED: SEPTEMBER 20, 2022

        Appellant, Amanda Mary Potsko, appeals from the July 13, 2021

judgment of sentence imposing six months of probation for DUI—highest rate

of alcohol (75 Pa.C.S.A. § 3802(c)). We affirm.

        The trial court recited the pertinent facts in its Pa.R.A.P. 1925(a)

opinion:

               On March 8, 2020, at approximately 1:33 a.m., Trooper
        Keith Roman (hereinafter “Trooper Roman”) was traveling east on
        the Sans Souci Parkway in Hanover Township when he observed
        a silver Honda Accord, driven by [Appellant], traveling in the same
        direction, in front of him. Trooper Roman followed [Appellant],
        noticing that the vehicle was swerving, had difficulty maintaining
        its lane, crossed over the lane dividers several times, traveled in
        the oncoming lane of traffic, and traveled in both lanes of traffic
        on the double yellow lane divider. Based on the erratic driving,
        Trooper Roman activated his emergency lights and sirens and
        pulled [Appellant] over.     Once [Appellant] was pulled over,
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A14024-22


     Trooper Roman made contact with [Appellant], and observed that
     she had glassy, bloodshot eyes; slow, slurred speech; sluggish
     action; and smelled a strong odor of alcohol coming from her.

           Based on Trooper Roman’s observations of [Appellant], he
     decided to conduct field sobriety tests, which consisted of the
     horizontal gaze nystagmus test (hereinafter “HGN test”), walk and
     turn test, and the one-legged stand test. Trooper Roman found
     six indicators present for the HGN test, and several indicators
     present for both the walk and turn and one-legged stand tests.
     Trooper Roman also noticed that [Appellant] had a hard time
     concentrating on multiple tasks at once, following directions, and
     completing the tests. At the conclusion of the tests, Trooper
     Roman determined that [Appellant] was under the influence,
     placed her under arrest for suspicion of DUI, and transported her
     to PSP Wyoming. At PSP Wyoming, Trooper Roman read the DL-
     26A form to [Appellant], after which, [Appellant] signed the form.
     Trooper Michael O’Boyle (hereinafter “Trooper O’Boyle”)
     subsequently had [Appellant] take the BAC test between 3:14 to
     3:19 a.m. on March 8, 2020. The result of [Appellant’s] BAC test
     was 0.164 percent.

            [Appellant] also testified that she was at a restaurant called
     “Six String Saloon” on the Sans Souci Parkway for eight hours,
     arriving at 5:30 p.m. on March 7, 2020, and leaving at
     approximately 1:30 a.m. on March 8, 2020. During her eight
     hours at the restaurant, [Appellant] claims she consumed three
     drinks: a vodka and cranberry with dinner, and one or two beers.
     While she was dancing at the restaurant, an intoxicated patron
     dropped her and spilled beer on her. [Appellant] stated she had
     bloodshot and glassy eyes because she was crying about her ex-
     husband.

Trial Court Opinion, 10/19/21, at 1-2.

     At the conclusion of a May 26, 2021 bench trial, the trial court found

Appellant guilty of the aforementioned DUI offense as well as general

impairment under § 3802(a)(1) of the Vehicle Code. The latter merged for

sentencing purposes. This timely appeal followed.

     Appellant presents four questions:


                                     -2-
J-A14024-22


      1. Whether the trial court improperly admitted into evidence and
         then relied in error upon responding Trooper Roman’s pretext
         for conducting the traffic stop which resulted in the arrest and
         conviction of Appellant?

      2. Whether the Court erred in not ruling that the evidence was
         insufficient as a matter of law to establish [Appellant’s] guilt
         beyond a reasonable doubt on the charges?

      3. Whether the Court erred and/or abused its discretion in finding
         [Appellant] guilty of the criminal charges because the Court’s
         verdict was based on insufficient evidence and/or was against
         the weight of the evidence?

      4. Whether the evidence submitted at trial by the Commonwealth
         was insufficient as a matter of law to establish [Appellant’s]
         guilt beyond a reasonable doubt on the charges?

Appellant’s Brief at 4.

      First, Appellant argues that Trooper Roman’s stop of her vehicle was

pretextual.   We observe that Appellant did not file a pretrial motion to

suppress evidence gathered during the traffic stop. Rather, Appellant argues

the trial court erred in admitting into evidence certain portions of Trooper

Roman’s account of the stop. Appellant’s Brief at 18-19. Appellant however

lodged no objections during Trooper Roman’s direct testimony on this topic.

N.T. Trial, 5/26/21, at 7-8. Instead, defense counsel cross examined him at

length on his observations, apparently challenging his credibility. Id. at 16-

30. Thus, the record fails to reflect that Appellant raised her first issue at

trial. The Rules of Appellate Procedure prohibit raising an issue for the first

time on appeal. Pa.R.A.P. 302(a); See Commonwealth v. Arrington, 86

A.3d 831, 849 (Pa. 2014) (noting that failure to lodge an appropriate objection



                                     -3-
J-A14024-22


during trial results in waiver of the issue on appeal); cert. denied, 574 U.S.

994 (2014). Appellant has waived her first argument.

       Appellant’s three remaining assertions of error challenge the weight and

sufficiency of the evidence in support of her convictions.    We will consider

Appellant’s sufficiency claim but find that her weight claim is waived.1

       Our standard for reviewing the sufficiency of the evidence is de novo;

our scope of review is plenary. Commonwealth v. Diamond, 83 A.3d 119,

126 (Pa. 2013), cert. denied, 135 S. Ct. 145 (2014). We must determine,

whether the evidence admitted at trial, considered in a light most favorable to

the Commonwealth as verdict winner, enabled the fact finder to find beyond

a reasonable doubt that the Commonwealth proved each element of offenses

for which the fact finder returned a conviction. Commonwealth v. Slocum,

86 A.3d 272, 275-76 (Pa. Super. 2014).

       In substance, Appellant notes that “Trooper Roman did not explain how

he knew Appellant’s speech was slurred since he had never heard her speak

before.” Appellant’s Brief at 21. Thus, according to Appellant, there was no

sufficient evidence to support a finding that Appellant was incapable of safe

driving because “[t]he claimed [sic] of slurred speech from someone the



____________________________________________


1  Appellant failed to preserve her weight of the evidence challenge in a post-
trial or post-sentence motion in accord with Pa.R.Crim.P. 607. Therefore, she
has waived that argument. See Commonwealth v. Cox, 231 A.3d 1011,
1018 (Pa. Super. 2020) (noting that failure to comply with Rule 607 results in
waiver).

                                           -4-
J-A14024-22


responding officer had never met before is not evidence.” Appellant’s Brief at

22. Thus, Appellant’s argument appears to be limited to her conviction under

§ 7802(a):

      (a) General impairment.--

             (1) An individual may not drive, operate or be in actual
      physical control of the movement of a vehicle after imbibing a
      sufficient amount of alcohol such that the individual is rendered
      incapable of safely driving, operating or being in actual physical
      control of the movement of the vehicle.

75 Pa.C.S.A. § 3802(a)(1).

      Nowhere does Appellant cite any law that says a police officer’s

observation of slurred speech is “not evidence” unless the officer has prior

observations of that person’s speech.    Nor does she explain why a trained

officer should be deemed unable to recognize slurred speech absent prior

observations of the suspect’s speech. Such a rule would leave few or no cases

in which a police officer could testify that a person suspected of drunk driving

was slurring his or her words.    Furthermore, Appellant’s argument fails to

account for the numerous other ways, set forth above, in which Trooper

Roman’s field sobriety tests revealed evidence of Appellant’s intoxication. See

Commonwealth v. Mobley, 14 A.3d 887, 890 (Pa. Super. 2011) (holding

that the defendant’s failure of field sobriety tests was provided sufficient

evidence for his conviction under § 3802(a)). Appellant’s sufficiency of the

evidence argument fails.




                                     -5-
J-A14024-22


     In summary, each of Appellant’s arguments is waived and/or lacking in

merit. We therefore affirm the judgment of sentence.

     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/20/2022




                                   -6-